EXAMINER'S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The indefinite dependency of claim 30 has been changed from “the preceding claim” to 
--claim 29--, in order to be consistent with the dependency of claim 30, filed 03/07/2020.

	The dependency of claim 39, has been changed from claim “37” to --38--, in order to be commensurate with the discussion of “Claim Amendments” in applicant’s remarks, filed 03/17/2022.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The Examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JES F PASCUA/Primary Examiner, Art Unit 3734